Citation Nr: 1135300	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-39 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a prostate disability.

2.  Entitlement to service connection for a skin disability manifested by a rash.

3.  Entitlement to service connection for basal cell carcinoma of the right cheek.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to June 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Louisville, Kentucky Department of Veterans' Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon further review the Board finds that the Veteran's claims for service connection based on Agent Orange exposure must be remanded for further development.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service- connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), type II diabetes, and chronic lymphocytic leukemia. 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Even if a veteran is found not entitled to a statutory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724-2727 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  The ruling in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

With regard to the Veteran's assertions of Agent Orange exposure in Thailand, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea. VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009). The M21-1MR also specifies when herbicide exposure may be conceded in certain cases where the Veteran served in Thailand during the Vietnam era.

The VBA Fast Letter 09-20 provides updated information concerning herbicide use in Thailand during the Vietnam era.  Previous development procedures that VBA was using for purposes of developing information concerning possible Agent Orange exposure in Thailand was replaced by a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  If a claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, then follow-up inquiries must be sent to the JSRRC before the claim can be properly adjudicated.  Id.

The memorandum reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20.  The memorandum also reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  Id.  While there was no reported use of tactical herbicides on allied bases in Thailand, the memorandum indicated evidence of sporadic use of non-tactical (commercial) herbicides within fenced perimeters.

In this case, the record demonstrates that the Veteran, who served in the Air Force, had service in Thailand.  Indeed, his  AF Form 7 (Airman Military Record) shows that the Veteran served as a jet engine mechanic at Udorn Air Field, Thailand between February 25, 1966 and July 14, 1966 and at Ubon Royal Thai Air Force Base between July 15, 1966 and December 11, 1966.  Such records also show that the Veteran had temporary duty in Ubon, Thailand in 1967 and 1968.  The Veteran also reported that he flew into Vietnam on several occasions to retrieve or repair aircraft.  In his March 2007 Notice of Disagreement, the Veteran related an incident in May or June of 1966 when he was at Da Nang Air Base, when there was incoming rounds which destroyed several aircraft.   The Board observes that the Veteran's AF Form 7 shows that the Veteran's foreign service also included "TDY 182 Da" on July 26, 1967.

The Board acknowledges that it is unclear as to whether there are other official records that would document whether the Veteran served in-country in Vietnam including participation in missions, or any other activity.  As such, the RO should contact the appropriate custodian of service department records that might aid in determining whether the Veteran did, in fact, serve in Vietnam.

Following this search and if in-country Vietnam service is not verified, the RO should follow the procedures outlined in VA Fast Letter 09-20, Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era.  As stated in the VA Fast Letter, the RO must peruse the Fast Letter, which contains input from the Department of Defense (DoD) and is intended to cover general claims of exposure as well as a number of specific exposure claims.  If the issue of herbicide exposure can be resolved based on this document alone, then further development is not necessary.  If actual herbicide exposure remains in question, an inquiry must be sent directly to the JSRRC for verification.

Prior to sending a request to JSSRC the RO should send the Veteran a notice in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which informs him of claims for service connection based on Agent Orange exposure and the new rulemaking discussed herein with procedures to address claims based on Agent Orange exposure in Thailand.  The RO should also request that the Veteran submit information pertaining to the approximate dates, location, and nature of his alleged exposure. Once the RO has obtained the information as to the approximate dates, location, and nature of the alleged exposure, it should then send an inquiry to JSRRC for verification of herbicide exposure from non-tactical, commercial use on any location identified by the Veteran.

If, and only if, herbicide exposure in Vietnam or Thailand is verified, the Veteran should be scheduled for a VA examination.  In this regard, the record shows that the Veteran has been treated for increased PSA levels and was assessed as having benign prostatic hypertrophy (BPH) in May 2005.  Additionally, the record shows that the Veteran was diagnosed with, and treated for basal cell carcinoma of the right cheek in 1982.  Further, with respect to other skin conditions, a June 1994 private treatment record shows that the Veteran was diagnosed as having seborrheic keratosis.  Additionally, a February 2002 VA Agent Orange Registry examination report shows that the examiner's assessment was that the Veteran had a "history of episodic rash, present now."  The Board notes that the examiner failed to provide a diagnosis for the Veteran's rash.  Pursuant to 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The standard for a VA medical examination is quite low.  In this case, the record shows that the Veteran has been diagnosed with, and treated for, skin and prostate conditions that he contends are due to Agent Orange exposure.  Therefore, a VA medical examination should be provided by the appropriate specialists to determine the etiology of such conditions. 

The Veteran must be advised of the importance of reporting to any VA examinations deemed necessary, and of the possible adverse consequences, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a corrective notice that (1) complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); (2) informs him of the evidence required to establish a service connection claim based on Agent Orange exposure; and (3) explains the new rulemaking discussed herein with procedures to address claims based on Agent Orange exposure in Thailand.

The RO/AMC should also request that the Veteran submit information pertaining to the approximate dates, location, and nature of his alleged herbicide exposure.
2.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his prostate and skin disabilities since his discharge from service.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, not already of record. 

3.  The RO/AMC should contact the NPRC and, if unsuccessful, the service department, to obtain the Veteran's entire service personnel records.  All efforts to obtain these records should be documented in the Veteran's claims file.  If records are not available, the source should so indicate.  Failures to respond or negative replies to any request should be noted in writing and also associated with the claims file.

4.  After obtaining information as to the approximate dates, location, and nature of the Veteran's alleged exposure, the RO/AMC should compile a list of the Veteran's service dates and locations as well his contentions regarding exposure to herbicides in service. This information should be forwarded to the JSRRC and request all evidence of exposure to either tactical or commercial herbicide in accordance with 38 C.F.R. § 3.159 (2010).  This development should be undertaken pursuant to VA's Adjudication Procedure Manual, M21-1MR, with respect to veterans serving in Thailand during the Vietnam era.

The requests should continue until the records are obtained; or, it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If the RO/AMC is unable to locate those records, then a memorandum of the efforts in attempting to obtain those records should be associated with the claims file.

5.   If and only if, herbicide exposure is verified, then the Veteran should be scheduled for VA examinations by the appropriate specialists to determine the nature and etiology of his skin and prostate disabilities.  All necessary tests should be performed.  The claims folder should be made available to the examiners in conjunction with the examinations.  All skin and prostate disabilities should be identified.

Each respective examiner should be requested to furnish an opinion as to whether it is at least as likely as not that the Veteran has prostate and/or skin disabilities that are related to service, to include exposure to Agent Orange.  The rationale for all opinions expressed should be set forth.

6.  After the development requested above has been completed to the extent possible, the issues on appeal should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
L. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


